Exhibit 10.4

 

[FIRST BUSEY CORPORATION LETTERHEAD]

 

                      , 2009

 

[Name of Executive]

[Street Address]

[City, State  Zip]

 

Dear [Insert Name]:

 

First Busey Corporation (the “Company”) anticipates entering into a Letter
Agreement and Securities Purchase Agreement (collectively, the “Participation
Agreement”) with the United States Department of Treasury (“Treasury”) that
provides for the Company’s participation in the Treasury’s TARP Capital Purchase
Program (the “CPP”).  If the Company does not participate or ceases at any time
to participate in the CPP, this letter shall be of no further force and effect.

 

For the Company to participate in the CPP, and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements. 
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:

 

(1)                                 No Severance Payments.  The Company is
prohibiting any payment that is prohibited by law as a result of the Company’s
participation in the CPP.  Such prohibited payments include, but are not limited
to, severance, golden parachute or other payments related to the executive’s
departure from the Company.

 

(2)                                 Recovery of Bonus and Incentive
Compensation.  Any bonus and incentive compensation paid to you during a CPP
Covered Period is subject to recovery or “clawback” by the Company if the
payments were based on materially inaccurate financial statements or any other
materially inaccurate performance metric criteria.

 

(3)                                Compensation Program Amendments.  Each of the
Company’s compensation, bonus, incentive and other benefit plans, arrangements
and agreements (including golden parachute, severance and employment agreements)
(collectively, the “Benefit Plans”) with respect to you is hereby amended to the
extent necessary to give effect to provisions (1) and (2).

 

In addition, the Company is required to review the Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company.  To the extent any such
review requires revisions to any of the Benefit Plan with respect to you, you
and the Company agree to negotiate such changes promptly and in good faith.

 

(4)                                 Definitions and Interpretation.  This letter
shall be interpreted as follows:

 

·                  “senior executive officer” means the Company’s “senior
executive officers” as defined in subsection 111(b)(3) of EESA.

 

·                  “golden parachute payment” is used with same meaning as in
Section 111(b)(2)(C) of EESA.

 

--------------------------------------------------------------------------------


 

·                  “EESA” means the Emergency Economic Stabilization Act of
2008, as implemented by guidance or regulation issued by the Department of
Treasury and as published in the Federal Register on October 20, 2008.

 

·                  The term “Company” includes any entities treated as a single
employer with the Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing
Date).  You are also delivering a waiver pursuant to the Participation
Agreement, and, as between the Company and you, the term “employer” in that
waiver will be deemed to mean the Company as used in this letter.

 

·                  The term “CPP Covered Period” shall be limited by, and
interpreted in a manner consistent with, 31 C.F.R. § 30.11 (as in effect on the
Closing Date).

 

·                  Provisions (1) and (2) of this letter are intended to, and
will be interpreted, administered and construed to, comply with Section 111 of
EESA (and, to the maximum extent consistent with the preceding, to permit
operation of the Benefit Plans in accordance with their terms before giving
effect to this letter).

 

(5)                                 Miscellaneous.  To the extent not subject to
federal law, this letter will be governed by and construed in accordance with
the laws of the State of Illinois.  This letter may be executed in two or more
counterparts, each of which will be deemed to be an original.  A signature
transmitted by facsimile will be deemed an original signature.

 

In exchange for your agreement to the foregoing provisions, if provision
(1) above is applicable to you and, as a result of the application of provision
(1), you are prohibited from receiving the full severance payment to which you
are otherwise entitled pursuant to your employment agreement, the Company hereby
agrees that it shall forfeit its right to enforce any non-competition provisions
contained in your employment agreement.  Notwithstanding the foregoing, any
non-solicitation provisions contained in your employment agreement shall
continue to be fully enforceable by the Company to the same extent provided in
the employment agreement.

 

The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.

 

 

Yours sincerely,

 

 

 

FIRST BUSEY CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Intending to be legally bound, I agree with an

accept the foregoing terms on the date set

forth below

 

 

 

 

[Insert Executive’s Name]

 

 

Date:                                , 2009

 

cc:  [Insert Name], via Hand Delivery

 

--------------------------------------------------------------------------------